Citation Nr: 1137154	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-03 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for hepatitis C with cirrhosis and pancytopenia.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Board has restated the claim above.

The Board notes that these issues were remanded in March 2010, and now return again before the Board.

The issue of entitlement to service connection for Hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a psychiatric disorder, to include PTSD, that manifested during, or as a result of, his military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In letters dated in February 2008, May 2008, April 2010, and September 2010, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  Social Security Administration (SSA) records have been obtained.  VA clinical notes and private treatment records have been obtained. The Veteran was provided a VA examination for the issue being finally decided in this appeal, in February 2011.  Since the existing record is sufficient to decide these claims, further examination is not needed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as a psychosis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Taking into account all relevant evidence, the Board finds that service connection is not warranted for any psychiatric disorder, to include PTSD.  Initially, the Board points out that the evidence does not show, nor does the Veteran contend that, he engaged in combat.  Rather, the Veteran appears to be stating that his PTSD is due to a radio call he was involved in while he was stationed in Hawaii, during which a baby who was undergoing an emergency evacuation died.

Initially, the Board notes that the Veteran's service medical records show no complaints of, or treatment for, any psychiatric disorder.  There is no evidence of record dated any earlier than 2007, 31 years after the Veteran's separation from service, showing a diagnosis of any psychiatric disability.  At that time, the Veteran was hospitalized with a depressive disorder due to his medical condition, and was referred for a PTSD diagnosis, but upon further examination, was found not to have a diagnosis of PTSD.

Also of record is a February 2011 report of VA examination.  At that time, the Veteran was not found to have a current diagnosis of depression, though a prior diagnosis of PTSD in 2008, related to Veteran's report of nightmares and avoidance behaviors associated with the death of a baby in Hawaii, was noted.  It was also noted that in 2008, the Veteran was not accepted to the PTSD clinic as he did not meet all the criteria for PTSD.  The Veteran's reported history was also related, specifically that he was first seen for any psychiatric disorder in 2007, when he was diagnosed with a major depressive disorder, and a mood disorder due to a general medical condition.

In reviewing the Veteran's history, the examiner noted that the Veteran worked in service as a radio dispatcher with a medical medivac service in Hawaii for civilian and military people.  The Veteran did not ride on these missions.  The Veteran's complaint of a stressful event he experienced in service was of an infant dying during one of these missions, though he did not personally witness this.  The examiner also noted the Veteran's reported history of his first wife's death in 1987, and his mother's death in 1999.

Upon examination, the Veteran was noted to be quite preoccupied with the multiple losses he has incurred since his childhood.  The Veteran reported having persistent distressing dreams involving the death of that baby.  The examiner noted that the Veteran described chronic symptoms of depressed mood, irritability, recurrent dreams about the baby who died, and distress when presented with stimuli that resembled the baby's death.  The examiner found the Veteran's depressive symptoms to be the most pronounced aspect of his presentation.  He found that the Veteran has had many losses in his family as well as health problems, all of which have contributed to his depression.  The events as a radio dispatcher likely impacted his mood when he was stationed in Hawaii.  Concurrently, the Veteran had significant substance abuse at that time.  The Veteran reported he believes his abuse was linked to the stress of the job, however, the examiner indicated that this was not entirely clear.  It was again noted that the Veteran did not seek psychiatric treatment until 2007, after which the examiner indicated that the Veteran's family deaths had taken their toll.  The Veteran denies current suicidal ideation.  He denied any abnormal misperceptions.  He did not describe significant hypervigilance or exaggerated started response that affects mobility or activities.  He shared a story of choking his wife while having a dream about the baby dying; the examiner indicated that it was unclear how the content of the dream prompted the Veteran choking his wife.

The examiner specifically diagnosed the Veteran with a recurrent major depressive disorder.  The examiner indicated that, in his opinion, relying apparently on the Veteran's history of private trauma and medical problems, the Veteran's mood disorder was less likely than not caused by his military service.  The examiner also noted that the Veteran did not meet the criteria for PTSD, as he did not witness the event, and as the actual death did not evoke intense overwhelming feelings of fear, horror, or helplessness, though it did impact the Veteran at that time.  The examiner further indicated that the Veteran lacked the quantity of avoidance and hyperalertness symptoms required for a diagnosis of PTSD.

Thus, considering the Veteran's statements, the medical evidence of record, the amount of time that has passed between the Veteran's service and his diagnosis,  and all relevant evidence, the Board finds that the preponderance of the evidence of record is against a grant of service connection for an acquired psychiatric disorder, to include PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression is denied.


REMAND

As to the Veteran's claim of entitlement to Hepatitis C, the Board notes that this issue was remanded in March 2010 for further development, to include a VA examination.  That VA examination was conducted in December 2010, however, the Board finds that the opinion rendered in that examination was somewhat unclear.  The Board points out that the examiner concludes in his report at one point that the Veteran's Hepatitis C as least as likely as not had its onset in service.  However, the examiner then goes on to state that the issue of exact etiology of the Veteran's Hepatitis C could not be resolved without resort to speculation.  Further, the Board notes that the examiner's opinion appears to be based on the Veteran's report that he was diagnosed with Hepatitis C in 1977; however, this would be an impossible diagnosis, as a diagnosis of Hepatitis C did not exist in 1977.  The Veteran in a statement dated January 2008 reported that he developed Hepatitis B in 1977 which "after a while ended in Hepatitis C".  As the examiner's opinion is somewhat confusing, and seems to be based at least in part, on incorrect information, the Board finds it must again remand this issue, in order that a VA examination can be conducted and a clear and concise opinion obtained as to the etiology of the Veteran's currently diagnosed Hepatitis C. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Arrange for the Veteran to undergo an examination to determine the nature, extent, onset, and severity of his hepatitis C disability.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.

All indicated tests and studies should be performed. Specifically the examiner should address the Veteran's description of the onset of his symptoms and claims of the affect on his employment and personal life.  The examiner should opine as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that Hepatitis C is related to or had its onset during service.  In offering his opinion, the examiner should comment on the Veteran's statement from January 2008 indicating that he was diagnosed with Hepatitis B in 1977, and the Veteran's other statements that he was diagnosed with Hepatitis C in 1977.  The examiner should also comment on any other risk factors the Veteran has, such as tattoos before and after service.

2.  After completion of the foregoing, and after undertaking any further development deemed warranted by the record (and keeping in mind the dictates of the Veterans Claims Assistance Act of 2000), the RO should again review this claim. If any determination remains adverse, the Veteran must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


